Name: Council Regulation (EC) No 2224/96 of 18 November 1996 setting for the 1996/97 marketing year the percentages referred to in Article 3 (1) (a) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  cooperation policy;  plant product;  agri-foodstuffs
 Date Published: nan

 22. 11 . 96 EN Official Journal of the European Communities No L 298/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2224/96 of 18 November 1996 setting for the 1996/97 marketing year the percentages referred to in Article 3 (1 ) (a) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes is desirable to maintain at the same level as for the 1995/96 marketing year the percentage of the quantities of tomatoes covered by contracts concluded with produ ­ cers' associations in relation to the total quantity of processed tomatoes, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission , Whereas in order to encourage the conclusion of contracts between associations of tomato producers on the one hand and associations of processors or processors on the other, Regulation (EEC) No 426/86 provides, in this case, for the grant on certain terms of an additional premium; Whereas the 'significant specific percentage ' for the total quantity of processed tomatoes covered by contracts concluded with producers' associations must be set fot the 1996/97 markting year; Whereas, in view of the important role played by tomato producers' associations in the producer Member States , it Article 1 For the 1996/97 marketing year the percentage mentioned in Article 3 ( 1 ) (a) of Regulation (EEC) No 426/86 shall be 80 % . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1996 . For the Council The President I. YATES (') OJ No L 49, 27. 2. 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 2314/95 (OJ No L 233, 30 . 9 . 1995, p. 69).